UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 00-4317



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


TULAIN WONG, a/k/a Tuloaid Wong,

                                              Defendant - Appellant.



Appeal from the United States District Court for the Middle Dis-
trict of North Carolina, at Durham. Frank W. Bullock, Jr., Dis-
trict Judge. (CR-99-349)


Submitted:   September 29, 2000           Decided:   October 19, 2000


Before WILKINS, MICHAEL, and TRAXLER, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Louis C. Allen, III, Federal Public Defender, Eric D. Placke,
Assistant Federal Public Defender, Greensboro, North Carolina, for
Appellant. Walter C. Holton, Jr., United States Attorney, John W.
Stone, Jr., Assistant United States Attorney, Greensboro, North
Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Tulain Wong appeals the thirty-nine month sentence imposed by

the district court following his plea of guilty to bank robbery, 18

U.S.C.A. § 2113(a) (West Supp. 2000).   Wong contends that the dis-

trict court erred in enhancing his offense level pursuant to U.S.

Sentencing Guidelines Manual § 2B3.1(b)(2)(F) (1998) for making a

threat of death.   We find that the content of the note that Wong

handed to the teller during the bank robbery is sufficient to

support the enhancement under USSG § 2B3.1(b)(2)(F).    See United

States v. Franks, 183 F.3d 335, 338 (4th Cir. 1999).   Wong’s con-

viction and sentence are accordingly affirmed.    We dispense with

oral argument because the facts and legal contentions are adequate-

ly presented in the materials before the court and argument would

not aid the decisional process.




                                                          AFFIRMED




                                  2